Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant has not filed a certified copy of the PTO Foreign patent document 107615761 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 11, 16, 18, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narroschke (US 2015/0016541).
For claim 1, Narroschke discloses a method of encoding one or more portions of an image using Adaptive Loop Filtering ([0050] adaptive loop filter 160 may be applied to the image), the method comprising: 
	obtaining data of an image for a bitstream ([0154] e.g. bitstream of the coded image data); 
	filtering a first sample of an image portion based on one or more neighbouring sample value(s) of the first sample value ([0071] These samples correspond to respective four adjacent pixels left and right to the border between block A and B. These samples are used for filtering which means that their values are input to the filtering processing.), 
	wherein the filtering uses a nonlinear equation comprising one or more clipping functions for clipping a difference value between a neighbouring sample value and a current sample value ([0083] Based on the Delta value, the Delta1 value is calculated and used directly for the deblocking filtering as follows: .DELTA..sub.1=Clip3(-t.sub.c,t.sub.c,.DELTA.), and p0.sub.i'=Clip(p0.sub.i+.DELTA..sub.1),q0.sub.i'=Clip(q0.sub.i-.DELTA..s- ub.1)), and 
	wherein a clipping parameter used by the clipping function is dependent on a position of the neighbouring sample value ([0079] When it is decided that the filtering is going to be applied and pixels p0'.sub.i and p0'.sub.i had been filtered it is further decided whether pixels p1'.sub.i and p1'.sub.i are to be filtered. [0080] Pixel p1'.sub.i is filtered only if d.sub.p&lt;(.beta./6) and correspondingly pixel q1'.sub.i is filtered, only if d.sub.q&lt;(.beta./6). The filtering of these pixels is performed as follows
p1.sub.i'=Clip(p1.sub.i+.DELTA..sub.2p)
q1.sub.i'=Clip(q1.sub.i+.DELTA..sub.2q))).

For claim 4, Narroschke discloses wherein: each of the one or more clipping function(s) returns one of max(−b, min(b,d)), min(b, max(−b,d)), max(c−b, min(c+b,n)), or min(c+b, max(c−b,n)); and c is the first sample value, n is a neighbouring sample value, d=n−c, and b is the clipping parameter ([0077] If the filtering is to be applied, it is performed as follows: p0.sub.i'=Clip(p0.sub.i+.DELTA..sub.1) [0075].DELTA.=(9(q0.sub.i-p0.sub.i)-3(q1.sub.i-p1.sub.i)+8)&gt;&gt;4) .

For claim 5, Narroschke discloses wherein a clipping parameter for use with a clipping function is determinable using an index for identifying a clipping parameter value from a plurality of clipping parameter values ([0071]  values of the modified samples p0'.sub.i, p1'.sub.i, p2'.sub.i, q0'.sub.i, q1'.sub.i, and q2', of line with index i are listed. p0.sub.i'=Clip((p2.sub.i+2p1.sub.i+2p0.sub.i+2q0.sub.i+q2.sub.i+4)&gt;&g- t;3)
p1.sub.i'=Clip((p2.sub.i+p1.sub.i+p0.sub.i+q0.sub.i+2)&gt;&gt;2)
p2.sub.i'=Clip((2p3.sub.i+3p2.sub.i+p1.sub.i+p0.sub.i+q0.sub.i+4)&gt;&gt- ;3)
q0.sub.i'=Clip((q2.sub.i+2q1.sub.i+2q0.sub.i+2p0.sub.i+p2.sub.i+4)&gt;&g- t;3)
q1.sub.i'=Clip((q2.sub.i+q1.sub.i+q0.sub.i+p0.sub.i+2)&gt;&gt;2)
q2.sub.i'=Clip((2q3.sub.i+3q2.sub.i+q1.sub.i+q0.sub.i+p0.sub.i+4)&gt;&gt- ;3) 
[0072] The function Clip(x) is defined as follows: Clip ( x ) = { 0 ; x &lt; 0 max_allowed _value ; x &gt; max_allowed _value x ; else ##EQU00001##.)

For claims 11, 16, 18, and 23-26, Narroschke discloses the claimed limitations as discussed for claims 1, 4, and 5.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minoo; Koohyar et al.	US 20130177068 A1	DEVICES AND METHODS FOR SAMPLE ADAPTIVE OFFSET CODING
KO; Hyun Suk et al.	US 20210014488 A1	IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORING BITSTREAM
STROEM, JACOB et al.	CN 107615761 A	Pixel processing and encoding
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485